DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Hopeton Walker on November 3, 2021.

The application has been amended as follows: 
1. (Currently Amended) An imaging element, comprising: 
a plurality of pixels, wherein 
each pixel of the plurality of pixels includes: 
a color filter configured to transmit incident light having a specific wavelength, wherein the incident light is incident on the color filter; and 
a polarizer configured to execute polarization of the incident light transmitted by the color filter of a respective pixel of the plurality of pixels, 
each pixel of the plurality of pixels is configured to generate an image signal based on the polarized incident light,
 the plurality of pixels includes a first pixel and a second pixel, 

the polarizer in the first pixel includes a first insulator between the strip- shaped conductors of the polarizer in the first pixel, 
the polarizer in the second pixel includes a second insulator between the strip-shaped conductors of the polarizer in the second pixel, andPage 3 of 10Application No. 17/051,656 Reply to Office Action of July 15, 2021
the first insulator is different from the second insulator, wherein 
the first insulator has a refractive index different from a refractive index of the second insulator.

11. (Currently Amended) An imaging device, comprising: 
a plurality of pixels, wherein 
each pixel of the plurality of pixels includes: 
a color filter configured to transmit incident light having a specific wavelength, wherein the incident light is incident on the color filter; and 
a polarizer configured to execute polarization of the incident light transmitted by the color filter of a respective pixel of the plurality of pixels, 

 the plurality of pixels includes a first pixel and a second pixel, 
the polarizer in each pixel of the plurality of pixels includes a wire grid including a plurality of strip-shaped conductors, 
the polarizer in the first pixel includes a first insulator between the strip- shaped conductors of the polarizer in the first pixel, 
the polarizer in the second pixel includes a second insulator between the strip-shaped conductors of the polarizer in the second pixel, andPage 3 of 10Application No. 17/051,656 Reply to Office Action of July 15, 2021
the first insulator is different from the second insulator, and wherein 
the first insulator has a refractive index different from a refractive index of the second insulator; and 
a processing circuit configured to process the generated image signal.
12. (Canceled)


Response to Amendment
The amendment filed on October 14, 2021 in response to the previous Non-Final Office Action (07/15/2021) is acknowledged and has been entered.
	Claims 1 – 4 and 6 – 11 are currently pending.
	Claims 5 and 12 are cancelled.

Applicant’s amendment overcomes the following objections/rejections in the last Office Action:
Objection to Specification

Response to Arguments
Applicant’s arguments, see Remarks, filed October 14, 2021, with respect to claims have been fully considered and are persuasive.

Allowable Subject Matter
Claims 1 – 4 and 6 – 11 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 11, the closest prior art fails to disclose, suggest or teach the combination of a polarizer configured to execute polarization of the incident light transmitted by the color filter of a respective pixel of the plurality of pixels, each pixel of the plurality of pixels is configured to generate an image signal based on the polarized incident light, the plurality of pixels includes a first pixel and a second pixel, the polarizer in each pixel of the plurality of pixels includes a wire grid including a plurality of strip-shaped conductors, the polarizer in the first pixel includes a first insulator between the strip- shaped conductors of the polarizer in the first pixel, the polarizer in the second pixel includes a second insulator between the strip-shaped conductors of the polarizer in the second pixel, and the first insulator is different from the second insulator, and wherein the first insulator has a refractive index different from a refractive index of the second insulator.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749. The examiner can normally be reached M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTOINETTE T SPINKS/Primary Examiner, Art Unit 2698